Citation Nr: 0521526	
Decision Date: 08/09/05    Archive Date: 08/19/05

DOCKET NO.  03-09 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a rating in excess of 10 percent, on appeal 
from the initial award of service connection for residuals of 
avulsion of the pad of the left middle finger.

ATTORNEY FOR THE BOARD

W.L. Pine, Counsel


INTRODUCTION

The veteran had active service from August 1977 to August 
2001.

This appeal is from an August 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  The veteran has subsequently relocated to the 
area served by the Montgomery, Alabama, RO, which is now the 
agency of original jurisdiction in this case.



FINDING OF FACT

The veteran suffers pain and diminished sensation at the site 
of the avulsion of the tip of his left middle finger with 
full range of motion and full strength.


CONCLUSION OF LAW

A 10 percent disability rating is the most provided by law 
for the existing residuals of the veteran's left middle 
finger injury.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(b)(1), 4.31, 4.68, 4.118, Diagnostic Code 7804 
(2004); 38 C.F.R. § 4.118, Diagnostic Code 7804 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In review of claims for disability ratings, the Board 
considers all of the medical evidence of record, including 
the appellant's relevant medical history.  38 C.F.R. § 4.1 
(2002); Peyton v. Derwinski, 1 Vet. App. 282, 285 (1991); 
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  The 
medical findings are compared to the criteria in the VA 
Schedule for Rating Disabilities, 38 C.F.R. Part 4 (2004), to 
determine the extent to which a service-connected disability 
adversely affects the ability of the body to function under 
the ordinary conditions of daily life, including employment.  
38 C.F.R. §§ 4.2, 4.10 (2004).

The veteran appeals from the initial rating of his service-
connected disability.  He does not assert that the disability 
has become worse since the initial rating.  Under these 
circumstances, the rating can be staged, i.e., increased or 
decreased, for periods of the time from the effective date of 
service connection to the present, consistent with the facts 
found and the applicable law.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  VA initially rated the veteran's disability 
noncompensably disabling and subsequently increased the 
rating to 10 percent from the effective date of service 
connection.  Thus, he has been paid as if VA rated the 
disability 10 percent from the beginning.  For reasons 
explained below, that is the maximum rating the law provides 
for his disability.

Service medical records show the veteran suffered the 
traumatic avulsion of the tip of his left middle finger in 
January 2000, described in his May 2001 separation medical 
history as avulsion of 1/4 inch in an area 1/2 inch in diameter.  
The veteran described tingling sensation from time to time as 
of March 2001 in the first three digits.  The separation 
examination noted the avulsion, but also noted the finger to 
be normal.  The examiner did not note any impairment.

The veteran had a VA compensation examination in May 2001, 
about two weeks after the service separation history and 
examination.  At that time, the examiner noted his report of 
continuing sensitivity of the tip of the finger since the 
injury.  The examiner found no tenderness, nodules of masses, 
and full range of motion of the finger.  There was no comment 
on neurological effects or strength of the grip with that 
finger.

In his notice of disagreement the veteran objected to the VA 
examiner's findings, citing his report to the service 
separation examiner.  He reported he could not use his 
finger, because he had no sense of touch, which interfered 
with his work, which required typing on computers, and with 
his grip.

According to the veteran's report to a VA examiner in 
February 2005, his initial pain in the left middle finger had 
diminished; his current complaints were limited to decreased 
sensation.  This interfered with the typing required in his 
work, but he had learned to accommodate being unable to use 
his middle finger to type, i.e., he stated he had "worked 
around this."  He otherwise reported full motion of his hand 
without appreciable disability other than as described.  
Objective examination found flattening of the distal tip of 
the left middle finger secondary to avulsion.  There was no 
pain with palpation, and there was normal cap refill.  There 
was slightly decreased sensation to pin prick in a one square 
centimeter area.  He had full range of motion of the distal 
and proximal interphalangeal joints and he had normal 
interosseous muscle strength.  The impression was status 
post-avulsion middle finger of the left hand with some 
residual sensory loss but no appreciable loss of function and 
no limitations in his ability to work at his current job.

The veteran's disability is rated as a painful superficial 
scar.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2004).  Prior 
to August 30, 2002, Diagnostic Code 7804 was for tender and 
painful superficial scars.  See 38 C.F.R. § 4.118, Diagnostic 
Code 7804 (2002).  Nothing in the amendment of the regulation 
compels or permits a difference in the veteran's disability 
rating, thus, there any question which version of the 
regulation provides the more beneficial outcome for the 
veteran is moot.  See Karnas v. Derwinski, 1 Vet. App. 308 
(1991); VAOPGCPREC 3-2000.  Likewise, any question whether 
the rating should persist under the older rating criteria or 
apply the newer as of the effective date of the newer is also 
moot.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); 
Karnas, 1 Vet. App. 308.  For administrative convenience, 
this decision cites the newer diagnostic code hereafter, so 
the veteran can more readily look up the regulation should he 
so choose.

The newer version added notes that define a superficial scar.  
In light of these notes and the medical evidence that fails 
to mention a scar, per se, the veteran's disability must be 
deemed rated by analogy to a painful superficial scar, which 
regulation permits.  38 C.F.R. § 4.20 (2004).  Rating the 
disability as a scar affords a unique exception to a rule 
that would otherwise compel a noncompensable rating.

The amputation rule states, "The combined rating for 
disabilities of an extremity shall not exceed the rating for 
the amputation at the elective level, were amputation to be 
performed.  . . ..  Painful neuroma of a stump after 
amputation shall be assigned the evaluation for the elective 
site of reamputation."  38 C.F.R. § 4.68 (2004).  However, 
the rule for rating painful scars provides for a 10 percent 
rating, "even though amputation of the part would not 
warrant a compensable evaluation."  38 C.F.R. § 4.118, 
Diagnostic Code 7804 note (2) (2004) (same in 2002).

If the veteran's avulsion were rated as an amputation of the 
middle finger, it would be rated noncompensable, because the 
amputation must be "without metacarpal resection, at the 
proximal interphalangeal joint or proximal thereto."  
38 C.F.R. § 4.71a, Diagnostic Code 5154 (2004) (amputation of 
long finger).  That means that any amputation closer to the 
tip of the middle finger than the second joint up from the 
tip of the finger is a noncompensable amputation.  See 
38 C.F.R. § 4.71a, Plate III (2004) (drawing of the hand 
identifying the joints).  If the veteran elected to attempt 
to eliminate discomfort of his middle finger by amputating it 
further up, the amputation would have to be at the second 
knuckle up from the tip of his finger to be rated 10 percent 
as an amputation.  The veteran's avulsion is distal to the 
distal interphalangeal joint.  Rated as an amputation, it is 
noncompensable.

The veteran's avulsion could be rated by analogy to neuritis 
of the median nerve because of the sensory deficit in the tip 
of his middle finger.  See 38 C.F.R. § 4.120, Diagnostic Code 
8616 (2004).  The sensory impairment without motor 
involvement, as he reports it and the February 2005 examiner 
corroborates, could not be rated more than 10 percent as 
neuritis, except for the amputation rule, which proscribes a 
10 percent rating for disability of the middle when 
amputation at the point of the veteran's avulsion would be 
rated 0 percent.  See 38 C.F.R. §§ 4.68, 4.71a, Diagnostic 
Code 5154 (2004).

The avulsion could be rated as a scar causing limitation of 
function of the part affected.  38 C.F.R. § 4.118, 7805 
(2004) (same in 2002).  Thus rated, however, the 2002 VA 
examination shows that the functional impairment is limited 
to the sensory deficit described, which would be rated as 
neuritis of the medican nerve and cannot be rated more than 
10 percent disabling for the reasons stated above.

Finally, the evidence shows some interference with 
employment, as the veteran has described, but not nearly the 
marked interference with employment that is the condition for 
entitlement to an extraschedular rating.  38 C.F.R. 
§ 3.321(b)(1) (2004).  The evidence does not show such 
extraordinary circumstances as to make it impractical to 
apply the rating schedule.  The case does not warrant 
submission to a VA officer with authority to award an 
extraschedular rating in the first instance.  See Floyd v. 
Brown, 9 Vet. App. 88 (1996).

A June 2004 letter from the RO to the veteran notified him of 
the information and evidence necessary for him to 
substantiate his claim, of his right to assistance, and of 
his and VA's respective burdens in producing evidence.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2004).  A February 2003 statement of the case had previously 
provided notice of the evidence necessary to substantiate the 
claim, but not of the veteran's burden to cooperate and 
produce information and evidence.  The time afforded the 
veteran after the June 2004 letter, and the additional 
development VA performed, overcame any detriment to the 
veteran from the delay in notice.  The veteran's failure to 
respond to the letter is convincing evidence that he had no 
further information and evidence, and that he would not have 
produced any had the notice come sooner.  Mayfield v. 
Nicholson, No. 02-1077 (U.S. Vet. App. Apr. 14, 2005).

The RO obtained the evidence of which it had notice, 
38 C.F.R. § 3.159(c) (2004), and there is no indication of a 
failure to obtain any evidence.  See 38 C.F.R. § 3.159(e) 
(2004).  VA examined the veteran in February 2005.  The 
report was sufficient to decide the claim.  38 C.F.R. 
§ 3.159(c)(4) (2004).  In sum, VA has discharged its duties 
in this case under the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2002).


ORDER

A disability rating greater than 10 percent for residuals of 
avulsion of the pad of the left middle finger is denied.



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


